              Case 19-11292-JTD             Doc 1049-15         Filed 12/30/19        Page 1 of 4




                                                   Exhibit O

Proposed TPP Class and Third Party Payor Claim Procedures

This Claim Procedure sets forth (a) the process for identifying potential members of the TPP
Class (defined below), and (b) the procedures for determining the Allowed Claim, if any, for
each holder of a Third Party Payor Claim1 against the Debtors. These Procedures are
incorporated into, and made a part of, the Debtors’ Plan.

TPP Class Member Notification

    1. The Third Party Payor Class (the “TPP Class”) includes health insurers, employer-
       provided health care plans (including third party administrators acting on behalf of such
       plans), and union health and welfare funds that paid claims for the drug SUBSYS®
       (“Subsys”) during the period of January 1, 2013 to December 31, 2016 (collectively, the
       “TPPs”). The TPP Class does not include any TPP that filed a proof of claim against any
       of the Debtors’ estates asserting damages relating to payment of claims for Subsys.

    2. Within [five (5) days] of the Effective Date of the Plan, the TPP Class Representative (the
       party that filed the TPP Class Claim) will engage, following a competitive bid process, a
       service provider (the “Service Provider”) for notice to potential TPP Class Members, as
       well as other services provided below. Any service provider selected to bid will maintain
       a database of TPPs to which notices will be sent. The Service Provider will be paid from
       Class 5 Distributions in respect of the TPP Class Claim.

    3. Notice to potential TPP Class members will be mailed no later than thirty (30) days after
       the Effective Date and will point each such potential class member to an online platform
       that provides information about the bankruptcy and allows for electronic claim submission.
       The notice may take the form of a postcard or a longer form but will satisfy the
       requirements of FRCP 23 and the guidelines set forth in the Manual for Complex Litigation,
       Fourth to inform TPP Class members in a clear and concise manner, and in plain, easily
       understood language, of their ability to submit a claim. Notice to potential TPP Class
       members will be paid for from Class 5 Distributions in respect of the TPP Class Claim.

Third Party Payor Claim Determination and Distributions

    1. Until the Third Party Payor Claims have been determined in accordance with the
       procedures set forth herein, no Distributions will be made on account of any Third Party
       Payor Claim. The TPP Class is one of the claimants with a Third Party Payor Claim within
       Class 5 under the terms of the Plan.

    2. Claim Submission Procedures for TPP Class members.


1
 Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Joint Chapter
11 Plan of Liquidation of Insys Therapeutics, Inc. and Its Affiliated Debtors [Docket No. 612] (as may be amended or
modified from time to time, the “Plan”).


RLF1 22659524v.1
        Case 19-11292-JTD        Doc 1049-15       Filed 12/30/19     Page 2 of 4




   2.1.    The online platform described above and maintained by the Service Provider will
   provide for electronic submission of claim forms and claims data via the online platform.
   The Liquidating Trustee, in consultation with the TPP Class Representative, will develop
   the online proof of claim form for submission of data sufficient to establish the total spend
   on Subsys from January 1, 2013 to December 31, 2016 which may include: the health plan
   FEIN (Federal Employer Identification Number); Self-Funded Group Name; Self-Funded
   Group FEIN; Self-Funded Group ID; date of service; NDC; drug name; quantity; amount
   paid by plan (net of co-pays, co-insurance, or other applicable offsets); member payment;
   pharmacy state; and dates of all payments (collectively, the “Claims Data”).

   2.2.    The deadline for submission of claims by TPP Class members will be ninety (90)
   days after the Effective Date.

   2.3.   Within one hundred (100) days after the Effective Date, the TPP Class
   Representative, on behalf of each TPP Class member that timely submitted all required
   claim information, will ensure that the Liquidating Trustee has access to the Claims Data
   submitted by each TPP Class member.

3. Claim Submission Procedures for TPPs Not Part of TPP Class.

   3.1.    Within 45 days after the Effective Date, the Liquidating Trustee shall give notice
   to all TPPs that filed a proof of claim against any of the Debtors’ estates asserting damages
   relating to payment of claims for Subsys that they shall be required to submit to the
   Liquidating Trustee, within 100 days of the Effective Date, data for the same date range as
   that required for TPP Class members and with the Agreed Data Fields. The “Agreed Data
   Fields” shall be established by the Liquidating Trustee, after consultation with the non-
   class member TPPs and the TPP Class Representative, and include the fields similar to the
   Claims Data to the extent (i) necessary to attempt to identify any duplicate claim
   submissions and (ii) reasonably practicable for the non-class member TPPs to produce.

   3.2.   If any TPP that filed a proof of claim fails to submit the required data containing
   the Agreed Data Fields to the Liquidating Trustee on a timely basis in accordance with
   Section 3.1, such TPP’s claim shall be deemed disallowed.

4. The Liquidating Trustee and any of his/her employees, agents, independent contractors, or
   representatives shall at all times maintain the confidentiality of all data submitted by any
   TPP and/or TPP Class member in support of or as proof of their claim.

5. The Liquidating Trustee and its professionals shall conduct a reasonable review of the data
   submitted with respect to each Third Party Payor Claim, including data relating to each
   TPP Class member underlying the TPP Class claim, to confirm the claim submission
   satisfies the requirements of these procedures. If the Liquidating Trustee determines in its
   sole discretion that any Third Party Payor Claim submission, or any submission by an
   individual TPP Class member, fails to meet the requirements of these procedures, the
   Liquidating Trustee shall give notice to the applicable TPP of the deficiency and provide a
   reasonable opportunity (not to exceed 20 days, unless extended by the Liquidating Trustee)

                                            2
        Case 19-11292-JTD         Doc 1049-15      Filed 12/30/19     Page 3 of 4




   to cure. Absent timely cure, the Liquidating Trustee shall give notice to the applicable TPP
   of its failure to qualify and such TPP’s Third Party Payor Claims (or allocable submission
   as part of the TPP Class claim) shall be deemed disallowed.

6. The Liquidating Trustee shall make reasonable, cost-effective efforts to attempt to ensure
   that if a claim is submitted by more than one claimant, the claim shall be paid only once.
   The Liquidating Trustee may use a variety of data fields to try to identify duplicate claims,
   including but not limited to, the name and address of the payor, Self-Funded Group Name,
   Self-Funded Group FEIN, Self-Funded Group ID, and/or Employer Identification
   Numbers. If a duplicate is identified, it shall be resolved as follows: (a) if there is a
   duplicate between TPP Class member and non-class TPP, the TPP Class member, non-
   class TPP, and Liquidating Trustee shall meet and confer in good faith to determine to
   which party the claim should be allowed, and if resolution is not reached, the parties will
   bring the dispute to the Bankruptcy Court for adjudication; (b) if there is a duplicate
   between TPP Class members, it shall be resolved by the Liquidating Trustee in his or her
   sole discretion after consultation with such TPP Class members; and (c) if there is a
   duplicate between non-class TPPs, it shall be resolved by the Liquidating Trustee in his or
   her sole discretion after consultation with such TPPs.

7. Any fees, costs, and expenses incurred in connection with establishing, noticing, and
   administering the TPP Class Claim (the “Class Expenses”) shall be payable solely from
   Class 5 Distributions designated for the TPP Class claim but prior to allocation to
   individual TPP Class members, and Class Expenses shall not reduce or otherwise affect
   Distributions to any other Allowed Class 5 Claims that are not part of the TPP Class.

8. Allocation among the holders of Third Party Payor Claims of their respective portion of
   the Class 5 Distributions, including TPP Class members, that have timely submitted Claims
   Data / Agreed Data Fields to the Liquidating Trustee in accordance with the procedures
   described above shall be done on a pro rata basis according to each TPP’s amount paid
   (net of co-pays, co-insurance, or other applicable offsets) for Subsys from January 1, 2013
   to December 31, 2016, divided by the overall amount paid (net of co-pays, co-insurance,
   or other applicable offsets) for Subsys during this time period by all TPP claimants that
   timely submit Claims Data / Agreed Data Fields to the Liquidating Trustee in accordance
   with the procedure described above (the “Third Party Payor Claim Allocation Plan”).
   The foregoing Third Party Payor Claim Allocation Plan is intended solely for the purpose
   of allocating Class 5 Distributions among holders of Third Party Payor Claims and is not
   intended to represent or determine actual damages incurred by any TPP.

9. Within five days of completion of the allocation, but prior to Distribution, the Liquidating
   Trustee shall make available to each TPP, including the TPP Class Representative and TPP
   Class members, its percentage allocation and the amount of its individual share.

10. Bankruptcy Court Approval of Allocation Schedule.

   10.1. Within twenty-five days of completion of the allocation, but prior to Distribution,
   the Liquidating Trustee and TPP Class counsel shall file with the Bankruptcy Court a

                                             3
          Case 19-11292-JTD        Doc 1049-15       Filed 12/30/19     Page 4 of 4




      motion containing the following (the “Allocation Motion”): a summary detailing the
      notice provided to the potential TPP Class members; the number of TPP Class claims
      submitted; and a schedule showing the allocation of each TPP’s Claims that will be entitled
      to a Class 5 Distribution under the Third Party Payor Claim Allocation Plan (the
      “Allocation Schedule”); and a request to make Distributions to the holders of such
      Allowed Third Party Payor Claims in accordance with the Allocation Schedule and the
      Plan. The Allocation Schedule shall be filed under seal. Only the Liquidating Trustee and
      Court shall be given access to the sealed data, except as set forth below.

      10.2. If any TPP claimant files a timely objection to the Allocation Motion, the
      Liquidating Trustee shall provide the TPP with the Allocation Schedule subject to the
      Bankruptcy Court’s entry of an appropriate protective order to protect any confidential,
      commercial information contained in the Allocation Schedule.

      10.3. The Bankruptcy Court shall hold a hearing on the Allocation Motion, and enter an
      order either approving or modifying the Allocation Schedule (the “Allocation Order”),
      and allowing the Third Party Payor Claims that are subject to the approved Allocation
      Schedule. Once the Allocation Order becomes final and no longer subject to appeal, , the
      Liquidating Trustee shall make all Distributions under the Plan on account of Allowed
      Third Party Payor Claims in accordance with the Allocation Order.

Class Representatives for Third Party Payor Class Claim:

   1. Louisiana Health Service & Indemnity Company d/b/a Blue Cross and Blue Shield of
      Louisiana

   2. HMO Louisiana, Inc.




                                               4
